329 S.W.3d 397 (2010)
Timothy E. SIELA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71628.
Missouri Court of Appeals, Western District.
November 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Timothy E. Siela appeals from the circuit court's judgment denying his Rule 24.035 post-conviction relief motion without an evidentiary hearing. We affirm. Rule 84.16(b).